     Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 1 of 20 Page ID #:164




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11 TRELLEBORG SEALING                          Case No. 8:20-cv-01966 JLS (ADSx)
12 SOLUTIONS
   US, INC.                                    Magistrate Judge:
13
                                               Hon. Autumn D. Spaeth
14
                  Plaintiff,
15
16                v.                           ORDER GRANTING
                                               STIPULATED PROTECTIVE
17
   PRECISION WIRE COMPONENTS,                  ORDER
18 LLC D/B/A CREGANNA MEDICAL
   and DOES 1 through 10, inclusive,
19
20
                  Defendant.
21
22
23          This Stipulated Protective Order is between Plaintiff Trelleborg Sealing
24 Solutions US, Inc. (“TSS”) and Defendant Precision Wire Components LLC
25 D/B/A Creganna Medical (“Creganna”), by and through their respective counsel
26 of record:
27
                                              1
28                                                    STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 2 of 20 Page ID #:165




 1 I.       PURPOSES AND LIMITATIONS
 2          Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public
 4 disclosure and from use for any purpose other than prosecuting this litigation may
 5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court
 6 to enter the following Stipulated Protective Order. The parties acknowledge that
 7 this Order does not confer blanket protections on all disclosures or responses to
 8 discovery and that the protection it affords from public disclosure and use extends
 9 only to the limited information or items that are entitled to confidential treatment
10 under the applicable legal principles. The parties further acknowledge, as set forth
11 in Section XIII(C), below, that this Stipulated Protective Order does not entitle
12 them to file confidential information under seal; Civil Local Rule 79-5 sets forth
13 the procedures that must be followed and the standards that will be applied when a
14 party seeks permission from the Court to file material under seal.
15
16 II.      GOOD CAUSE STATEMENT
17          This action is likely to involve trade secrets, customer and pricing lists
18 and other valuable research, development, commercial, financial, technical
19 and/or proprietary information for which special protection from public
20 disclosure and from use for any purpose other than prosecution of this action is
21 warranted. Such confidential and proprietary materials and information consist
22 of, among other things, confidential business or financial information,
23 information regarding confidential business practices, or other confidential
24 research, development, or commercial information (including information
25 implicating privacy rights of third parties), information otherwise generally
26 unavailable to the public, or which may be privileged or otherwise protected
27
                                               2
28                                                     STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 3 of 20 Page ID #:166




 1 from disclosure under state or federal statutes, court rules, case decisions, or
 2 common law. Accordingly, to expedite the flow of information, to facilitate the
 3 prompt resolution of disputes over confidentiality of discovery materials, to
 4 adequately protect information the parties are entitled to keep confidential, to
 5 ensure that the parties are permitted reasonable necessary uses of such material
 6 in preparation for and in the conduct of trial, to address their handling at the end
 7 of the litigation, and serve the ends of justice, a protective order for such
 8 information is justified in this matter. It is the intent of the parties that
 9 information will not be designated as confidential for tactical reasons and that
10 nothing be so designated without a good faith belief that it has been maintained
11 in a confidential, non-public manner, and there is good cause why it should not
12 be part of the public record of this case.
13
14 III.     DEFINITIONS
15          A.     Action: This pending federal law suit, Case No. 8:20-cv-01966 JLS
16               (ADSx).
17          B.     Challenging Party: A Party or Non-Party that challenges the
18          designation of information or items under this Order.
19          C.     “CONFIDENTIAL” Information or Items: Information (regardless
20          of how it is generated, stored or maintained) or tangible things that qualify
21          for protection under Federal Rule of Civil Procedure 26(c), and as specified
22          above in the Good Cause Statement.
23          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
24          their support staff).
25
26
27
                                                3
28                                                      STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 4 of 20 Page ID #:167




 1          E.    Designating Party: A Party or Non-Party that designates information
 2          or items that it produces in disclosures or in responses to discovery as
 3          “CONFIDENTIAL.”
 4          F.    Disclosure or Discovery Material: All items or information,
 5          regardless of the medium or manner in which it is generated, stored, or
 6          maintained (including, among other things, testimony, transcripts, and
 7          tangible things), that are produced or generated in disclosures or responses
 8          to discovery in this matter.
 9          G.    Expert: A person with specialized knowledge or experience in a
10          matter pertinent to the litigation who has been retained by a Party or its
11          counsel to serve as an expert witness or as a consultant in this Action.
12          H.    House Counsel: Attorneys who are employees of a party to this
13          Action. House Counsel does not include Outside Counsel of Record or any
14          other outside counsel.
15          I.    Non-Party: Any natural person, partnership, corporation, association,
16          or other legal entity not named as a Party to this action.
17          J.    Outside Counsel of Record: Attorneys who are not employees of a
18          party to this Action but are retained to represent or advise a party to this
19          Action and have appeared in this Action on behalf of that party or are
20          affiliated with a law firm which has appeared on behalf of that party, and
21          includes support staff.
22          K.    Party: Any party to this Action, including all of its officers,
23          directors, employees, consultants, retained experts, and Outside Counsel of
24          Record (and their support staffs).
25          L.    Producing Party: A Party or Non-Party that produces Disclosure or
26          Discovery Material in this Action.
27
                                                 4
28                                                      STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 5 of 20 Page ID #:168




 1          M.      Professional Vendors: Persons or entities that provide litigation
 2          support services (e.g., photocopying, videotaping, translating, preparing
 3          exhibits or demonstrations, and organizing, storing, or retrieving data in any
 4          form or medium) and their employees and subcontractors.
 5          N.      Protected Material: Any Disclosure or Discovery Material that is
 6          designated as “CONFIDENTIAL.”
 7          O.      Receiving Party: A Party that receives Disclosure or Discovery
 8          Material from a Producing Party.
 9
10 IV.      SCOPE
11          A.      The protections conferred by this Stipulation and Order cover not
12          only Protected Material (as defined above), but also (1) any information
13          copied or extracted from Protected Material; (2) all copies, excerpts,
14          summaries, or compilations of Protected Material; and (3) any testimony,
15          conversations, or presentations by Parties or their Counsel that might reveal
16          Protected Material.
17          B.      Any use of Protected Material at trial shall be governed by the orders
18          of the trial judge. This Order does not govern the use of Protected Material
19          at trial.
20
21 V.       DURATION
22          Even after final disposition of this litigation, the confidentiality obligations
23 imposed by this Order shall remain in effect until a Designating Party agrees
24 otherwise in writing or a court order otherwise directs. Final disposition shall be
25 deemed to be the later of (1) dismissal of all claims and defenses in this Action,
26 with or without prejudice; and (2) final judgment herein after the completion and
27
                                                5
28                                                      STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 6 of 20 Page ID #:169




 1 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 2 including the time limits for filing any motions or applications for extension of
 3 time pursuant to applicable law.
 4
 5 VI.      DESIGNATING PROTECTED MATERIAL
 6          A.    Exercise of Restraint and Care in Designating Material for Protection
 7                1.    Each Party or Non-Party that designates information or items
 8                for protection under this Order must take care to limit any such
 9                designation to specific material that qualifies under the appropriate
10                standards. The Designating Party must designate for protection only
11                those parts of material, documents, items, or oral or written
12                communications that qualify so that other portions of the material,
13                documents, items, or communications for which protection is not
14                warranted are not swept unjustifiably within the ambit of this Order.
15                2.    Mass, indiscriminate, or routinized designations are prohibited.
16                Designations that are shown to be clearly unjustified or that have
17                been made for an improper purpose (e.g., to unnecessarily encumber
18                the case development process or to impose unnecessary expenses and
19                burdens on other parties) may expose the Designating Party to
20                sanctions.
21                3.    If it comes to a Designating Party’s attention that information
22                or items that it designated for protection do not qualify for protection,
23                that Designating Party must promptly notify all other Parties that it is
24                withdrawing the inapplicable designation.
25          B.    Manner and Timing of Designations
26
27
                                               6
28                                                     STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 7 of 20 Page ID #:170




 1                1.    Except as otherwise provided in this Order (see, e.g., Section
 2                B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
 3                Discovery Material that qualifies for protection under this Order must
 4                be clearly so designated before the material is disclosed or produced.
 5                2.    Designation in conformity with this Order requires the
 6                following:
 7                      a.        For information in documentary form (e.g., paper or
 8                      electronic documents, but excluding transcripts of depositions
 9                      or other pretrial or trial proceedings), that the Producing Party
10                      affix at a minimum, the legend “CONFIDENTIAL”
11                      (hereinafter “CONFIDENTIAL legend”), to each page that
12                      contains protected material.
13                      b.        A Party or Non-Party that makes original documents
14                      available for inspection need not designate them for protection
15                      until after the inspecting Party has indicated which documents
16                      it would like copied and produced. During the inspection and
17                      before the designation, all of the material made available for
18                      inspection shall be deemed “CONFIDENTIAL.” After the
19                      inspecting Party has identified the documents it wants copied
20                      and produced, the Producing Party must determine which
21                      documents, or portions thereof, qualify for protection under
22                      this Order. Then, before producing the specified documents,
23                      the Producing Party must affix the “CONFIDENTIAL legend”
24                      to each page that contains Protected Material.
25                           c.   Depositions. Any deposition which a party determines
26                           will or might reasonably include disclosure of Confidential
27
                                                7
28                                                      STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 8 of 20 Page ID #:171




 1                           Information shall be attended only by those persons entitled
 2                           to receive such Confidential Information pursuant to this
 3                           Stipulated Protective Order, but this shall not be construed to
 4                           allow any such person to attend a deposition he or she
 5                           otherwise would not be allowed to attend. During a
 6                           deposition, any party may ask the reporter to designate
 7                           certain portions of the testimony as confidential, in which
 8                           case the confidential portions shall be separately transcribed
 9                           and labeled as confidential. In addition, within thirty (30)
10                           days after a copy of the transcript taken at the deposition is
11                           delivered to the parties, counsel may designate the entirety or
12                           any specified portion of the transcript or exhibits thereto as
13                           Confidential by letter to the opposing party. Until such
14                           thirty-day period expires, the entirety of such transcripts and
15                           all exhibits thereto shall be treated as Confidential and
16                           subject to this Agreement. After such thirty-day period
17                           expires, such transcripts, exhibits or portions thereof
18                           designated as Confidential shall be treated as such under this
19                           Agreement. If no such designation is made within thirty
20                           days, such transcripts or exhibits shall not be subject to this
21                           Agreement, except as later agreed by the parties.
22                      d.       For information produced in form other than document
23                      and for any other tangible items, that the Producing Party affix
24                      in a prominent place on the exterior of the container or
25                      containers in which the information is stored the legend
26                      “CONFIDENTIAL.”
27
                                                 8
28                                                       STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 9 of 20 Page ID #:172




 1          C.    Inadvertent Failure to Designate
 2           The inadvertent, unintentional, or in camera disclosure of Confidential
 3          Information shall not be deemed a waiver, in whole or in part, of any
 4          party’s claim of confidentiality. Within fifteen (15) days of discovering
 5          such inadvertent or unintentional disclosure, any party to this Agreement
 6          must advise the other parties that the Confidential Information is to be
 7          designated as Confidential under the terms of this Agreement. Upon timely
 8          correction of inadvertent disclosure, the Receiving Party must make
 9          reasonable efforts to assure that the material is treated in accordance with
10          the provisions of this order.
11
12 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
13          A.    Timing of Challenges
14                1.     Any party or Non-Party may challenge a designation of
15                confidentiality at any time that is consistent with the Court’s
16                Scheduling Order.
17          B.    Meet and Confer
18                1.     The Challenging Party shall initiate the dispute resolution
19                process under Local Rule 37.1 et seq.
20          C.    The burden of persuasion in any such challenge proceeding shall be
21          on the Designating Party. Frivolous challenges, and those made for an
22          improper purpose (e.g., to harass or impose unnecessary expenses and
23          burdens on other parties) may expose the Challenging Party to sanctions.
24          Unless the Designating Party has waived or withdrawn the confidentiality
25          designation, all parties shall continue to afford the material in question the
26
27
                                                9
28                                                      STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 10 of 20 Page ID #:173




 1       level of protection to which it is entitled under the Producing Party’s
 2       designation until the Court rules on the challenge.
 3
 4 VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 5       A.    Basic Principles
 6             1.     A Receiving Party may use Protected Material that is disclosed
 7             or produced by another Party or by a Non-Party in connection with
 8             this Action only for prosecuting, defending, or attempting to settle
 9             this Action. Such Protected Material may be disclosed only to the
10             categories of persons and under the conditions described in this
11             Order. When the Action has been terminated, a Receiving Party must
12             comply with the provisions of Section XIV below.
13             2.     Protected Material must be stored and maintained by a
14             Receiving Party at a location and in a secure manner that ensures that
15             access is limited to the persons authorized under this Order.
16       B.    Disclosure of “CONFIDENTIAL” Information or Items
17             1.     Unless otherwise ordered by the Court or permitted in writing
18             by the Designating Party, a Receiving Party may disclose any
19             information or item designated “CONFIDENTIAL” only to:
20                    a.    The Receiving Party’s Outside Counsel of Record in this
21                    Action, as well as employees of said Outside Counsel of
22                    Record to whom it is reasonably necessary to disclose the
23                    information for this Action;
24                    b.    The officers, directors, and employees (including House
25                    Counsel) of the Receiving Party to whom disclosure is
26                    reasonably necessary for this Action;
27
                                           10
28                                                   STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 11 of 20 Page ID #:174




 1                   c.    Experts (as defined in this Order) of the Receiving Party
 2                   to whom disclosure is reasonably necessary for this Action and
 3                   who have signed the “Acknowledgment and Agreement to Be
 4                   Bound” (Exhibit A);
 5                   d.    The Court and its personnel;
 6                   e.    Court reporters and their staff;
 7                   f.    Professional jury or trial consultants, mock jurors, and
 8                   Professional Vendors to whom disclosure is reasonably
 9                   necessary or this Action and who have signed the
10                   “Acknowledgment and Agreement to be Bound” attached as
11                   Exhibit A hereto;
12                   g.    The author or recipient of a document containing the
13                   information or a custodian or other person who otherwise
14                   possessed or knew the information;
15                   h.    During their depositions, witnesses, and attorneys for
16                   witnesses, in the Action to whom disclosure is reasonably
17                   necessary provided: (i) the deposing party requests that the
18                   witness sign the “Acknowledgment and Agreement to Be
19                   Bound;” and (ii) they will not be permitted to keep any
20                   confidential information unless they sign the
21                   “Acknowledgment and Agreement to Be Bound,” unless
22                   otherwise agreed by the Designating Party or ordered by the
23                   Court. Pages of transcribed deposition testimony or exhibits to
24                   depositions that reveal Protected Material may be separately
25                   bound by the court reporter and may not be disclosed to
26
27
                                           11
28                                                STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 12 of 20 Page ID #:175




 1                   anyone except as permitted under this Stipulated Protective
 2                   Order; and
 3                   i.       Any mediator or settlement officer, and their supporting
 4                   personnel, mutually agreed upon by any of the parties engaged
 5                   in settlement discussions.
 6
 7 IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED
 8       PRODUCED IN OTHER LITIGATION
 9       A.    If a Party is served with a subpoena or a court order issued in other
10       litigation that compels disclosure of any information or items designated in
11       this Action as “CONFIDENTIAL,” that Party must:
12             1.    Promptly notify in writing the Designating Party. Such
13             notification shall include a copy of the subpoena or court order;
14             2.    Promptly notify in writing the party who caused the subpoena
15             or order to issue in the other litigation that some or all of the material
16             covered by the subpoena or order is subject to this Protective Order.
17             Such notification shall include a copy of this Stipulated Protective
18             Order; and
19             3.    Cooperate with respect to all reasonable procedures sought to
20             be pursued by the Designating Party whose Protected Material may
21             be affected.
22       B.    If the Designating Party timely seeks a protective order, the Party
23       served with the subpoena or court order shall not produce any information
24       designated in this action as “CONFIDENTIAL” before a determination by
25       the Court from which the subpoena or order issued, unless the Party has
26       obtained the Designating Party’s permission. The Designating Party shall
27
                                            12
28                                                  STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 13 of 20 Page ID #:176




 1       bear the burden and expense of seeking protection in that court of its
 2       confidential material and nothing in these provisions should be construed as
 3       authorizing or encouraging a Receiving Party in this Action to disobey a
 4       lawful directive from another court.
 5
 6 X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 7       PRODUCED IN THIS LITIGATION
 8       A.    The terms of this Order are applicable to information produced by a
 9       Non-Party in this Action and designated as “CONFIDENTIAL.” Such
10       information produced by Non-Parties in connection with this litigation is
11       protected by the remedies and relief provided by this Order. Nothing in
12       these provisions should be construed as prohibiting a Non-Party from
13       seeking additional protections.
14       B.    In the event that a Party is required, by a valid discovery request, to
15       produce a Non-Party’s confidential information in its possession, and the
16       Party is subject to an agreement with the Non-Party not to produce the Non-
17       Party’s confidential information, then the Party shall:
18             1.     Promptly notify in writing the Requesting Party and the Non-
19             Party that some or all of the information requested is subject to a
20             confidentiality agreement with a Non-Party;
21             2.     Promptly provide the Non-Party with a copy of the Stipulated
22             Protective Order in this Action, the relevant discovery request(s), and
23             a reasonably specific description of the information requested; and
24             3.     Make the information requested available for inspection by the
25             Non-Party, if requested.
26
27
                                           13
28                                                  STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 14 of 20 Page ID #:177




 1       C.    If the Non-Party fails to seek a protective order from this court
 2       within 14 days of receiving the notice and accompanying information, the
 3       Receiving Party may produce the Non-Party’s confidential information
 4       responsive to the discovery request. If the Non-Party timely seeks a
 5       protective order, the Receiving Party shall not produce any information in
 6       its possession or control that is subject to the confidentiality agreement with
 7       the Non-Party before a determination by the court. Absent a court order to
 8       the contrary, the Non-Party shall bear the burden and expense of seeking
 9       protection in this court of its Protected Material.
10
11 XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12       A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
13       disclosed Protected Material to any person or in any circumstance not
14       authorized under this Stipulated Protective Order, the Receiving Party
15       must immediately (1) notify in writing the Designating Party of the
16       unauthorized disclosures, (2) use its best efforts to retrieve all
17       unauthorized copies of the Protected Material, (3) inform the person or
18       persons to whom unauthorized disclosures were made of all the terms of
19       this Order, and (4) request such person or persons to execute the
20       “Acknowledgment and Agreement to be Bound” that is attached hereto as
21       Exhibit A.
22
23
     XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
24
         OTHERWISE PROTECTED MATERIAL
25
         A.    When a Producing Party gives notice to Receiving Parties that
26
         certain inadvertently produced material is subject to a claim of privilege
27
                                             14
28                                                   STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 15 of 20 Page ID #:178




 1       or other protection, the obligations of the Receiving Parties are those set
 2       forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is
 3       not intended to modify whatever procedure may be established in an e-
 4       discovery order that provides for production without prior privilege
 5       review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
 6       the parties reach an agreement on the effect of disclosure of a
 7       communication or information covered by the attorney-client privilege or
 8       work product protection, the parties may incorporate their agreement in
 9       the Stipulated Protective Order submitted to the Court.
10       B.    To that end and, in the interest of expediting discovery in these
11        proceedings and avoiding unnecessary costs, (a) inadvertent or
12        unintentional disclosure of privileged information and/or work product
13        shall not be deemed a waiver, in whole or in part, of any otherwise valid
14        claim of privilege, immunity, or other protection; and (b) failure to assert
15        a privilege and/or work product as to one document or communication
16        shall not be deemed to constitute a waiver, in whole or in part, of the
17        privilege, immunity, or other protection as to any other document or
18        communication allegedly so protected, even involving the same subject
19        matter. In the case of inadvertently produced privileged and/or work
20        product documents, upon the recipient becoming aware that he or she has
21        received such documents that were inadvertently produced, or upon a
22        request made by the producing party, the documents together with all
23        copies made of them and any notes made from them shall be returned
24        forthwith to the party claiming privilege and/or work product immunity.
25        Any party may, within five (5) business days after notification of
26        inadvertent disclosure under this paragraph, object to the claim of
27
                                            15
28                                                  STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 16 of 20 Page ID #:179




 1        inadvertence by notifying the designating or producing party in writing of
 2        that objection and specifying the designated or produced material to
 3        which the objection is made. The parties shall confer within fifteen (15)
 4        days of service of any written objection. If the objection is not resolved,
 5        the designating party shall, within fifteen (15) days of the conference, file
 6        and serve a motion to resolve the dispute. If a motion is filed, information
 7        subject to dispute shall be treated consistently with the designating or
 8        producing party’s most recent designation until otherwise ordered by the
 9        Panel.
10
11 XIII. MISCELLANEOUS
12       A.    Right to Further Relief
13             1.     Nothing in this Order abridges the right of any person to seek
14             its modification by the Court in the future.
15       B.    Right to Assert Other Objections
16             1.     By stipulating to the entry of this Protective Order, no Party
17             waives any right it otherwise would have to object to disclosing or
18             producing any information or item on any ground not addressed in
19             this Stipulated Protective Order. Similarly, no Party waives any right
20             to object on any ground to use in evidence of any of the material
21             covered by this Protective Order.
22       C.    Filing Protected Material
23             1.     A Party that seeks to file under seal any Protected Material
24             must comply with Civil Local Rule 79-5. Protected Material may
25             only be filed under seal pursuant to a court order authorizing the
26             sealing of the specific Protected Material at issue. If a Party's request
27
                                            16
28                                                  STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 17 of 20 Page ID #:180




 1             to file Protected Material under seal is denied by the Court, then the
 2             Receiving Party may file the information in the public record unless
 3             otherwise instructed by the Court.
 4
 5 XIV. FINAL DISPOSITION
 6       A.    After the final disposition of this Action, as defined in Section V,
 7       within thirty (30) days of a written request by the Designating Party, each
 8       Receiving Party must return all Protected Material to the Producing Party or
 9       destroy such material. As used in this subdivision, “all Protected Material”
10       includes all copies, abstracts, compilations, summaries, and any other
11       format reproducing or capturing any of the Protected Material. Whether the
12       Protected Material is returned or destroyed, the Receiving Party must
13       submit a written certification to the Producing Party (and, if not the same
14       person or entity, to the Designating Party) by the 30 day deadline that (1)
15       identifies (by category, where appropriate) all the Protected Material that
16       was returned or destroyed and (2) affirms that the Receiving Party has not
17       retained any copies, abstracts, compilations, summaries or any other format
18       reproducing or capturing any of the Protected Material. Any attorney of
19       record in this action who provides access to Confidential Information to any
20       expert, consultant, witness, or other person (as defined in Paragraph III) is
21       responsible for the retrieval from any such expert, consultant, witness, or
22       other person of all documents designated as Confidential; as well as the
23       work product prepared by any such expert, consultant, witness, or other
24       person derived from that Confidential Information. Such materials shall be
25       destroyed and/or returned to that attorney of record.
26             1. Notwithstanding this provision, Counsel are entitled to retain an
27
                                           17
28                                                  STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 18 of 20 Page ID #:181




 1                 archival copy of all pleadings, motion papers, trial, deposition,
 2                 and hearing transcripts, legal memoranda, correspondence,
 3                 deposition and trial exhibits, expert reports, attorney work
 4                 product, and consultant and expert work product, even if such
 5                 materials contain Protected Material. Any such archival copies
 6                 that contain or constitute Protected Material remain subject to
 7                 this Protective Order as set forth in Section V. This Agreement,
 8                 and the obligation to keep Confidential Information confidential,
 9                 shall survive the final termination of this action.
10        B.    Any violation of this Order may be punished by any and all appropriate
11        measures including, without limitation, contempt proceedings and/or
12        monetary sanctions.
13
14 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15
16 Dated: April 12, 2021                        /s/ Alexander L. Conti
                                          Alexander L. Conti
17                                        CONTI LAW
18                                        Attorney for Plaintiff
                                          Trelleborg Sealing Solutions US, Inc.
19
20
     Dated: April 12, 2021                      /s/ Michelle M. Fujimoto
21                                        Michelle M. Fujimoto
22                                        SHOOK, HARDY & BACON L.L.P.
                                          Attorney for Defendant
23                                        Precision Wire Components, LLC d/b/a
24                                        Creganna Medical
25
26
27
                                            18
28                                                   STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 19 of 20 Page ID #:182




 1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2
 3 Dated:   April 13, 2021                /s/ Autumn D. Spaeth
                                      HONORABLE AUTUMN D. SPAETH
 4                                    United States Magistrate Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                        19
28                                             STIPULATED PROTECTIVE ORDER
  Case 8:20-cv-01966-JLS-ADS Document 30 Filed 04/13/21 Page 20 of 20 Page ID #:183




 1   EXHIBIT A: ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
 3          I,                               [print or type full name], of
 4                       [print or type full address], declare under penalty of perjury
 5 that I have read in its entirety and understand the Stipulated Protective Order that
 6 was issue by the United States District Court for the Central District of California
 7 on [DATE] in the case of Trelleborg Sealing Solutions US, Inc. v. Precision Wire
 8 Components, LLC d/b/a Creganna Medical, Case No. 8:20-cv-01966 JLS
 9 (ADSx). I agree to comply with and to be bound by all the terms of this
10 Stipulated Protective Order and I understand and acknowledge that failure to so
11 comply could expose me to sanctions and punishment in the nature of contempt. I
12 solemnly promise that I will not disclose in any manner any information or item
13 that is subject to this Stipulated Protective Order to any person or entity except in
14 strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District
16 Court for the Central District of California for the purpose of enforcing the terms
17 of this Stipulated Protective Order, even if such enforcement proceedings occur
18 after termination of this action. I hereby appoint
19 [print or type full name] of                                  [print or type full
20 address and telephone number] as my California agent for service of process in
21 connection with this action or any proceedings related to enforcement of this
22 Stipulated Protective Order.
23 Date:
24 City and State where sworn and signed:
25 Printed Name:
26 Signature:
27
                                              20
28                                                     STIPULATED PROTECTIVE ORDER
